Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group III (i.e. claims 14-18) in the reply filed on 06/22/22 is acknowledged.  Claims 40-421-13, 15, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group  I-II and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/22.
Claims 7-20 are currently pending in the application.  However, due to a restriction requirement, claims 1-13, 15, and 19-20 are withdrawn from further consideration and claims 14 and 16-18 are being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.

   Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted that while a certified copy has been received, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62,366,673.  Thus, the priority date of the instant invention is July 26, 2016.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 14 and 16-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention (see M.P.E.P 608.01 (k)).  


Claims 14 and 16-18 are particularly vague and indefinite given that applicant is claiming a method of use in  (in sentence 1 of claim 14) and yet failed to recite the actual use of such method.  While claim 14 may encompass inhibiting growth of cancer, such recitation provides no true method or boundary as such inhibition is dependent on an effective dosage of dopamine antagonist administration but does not require actual inhibition of growth of cancer cells.  Given that applicant did not particularly point out what the particular method entails, one of ordinary skill in the art would not be able to fully ascertain the metes and bounds of the aforementioned claims.
As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  However, for the sake of compact prosecution,  the Examiner will construe that one the use of said method is to inhibit any cancer cell growth by administering any and every dopamine antagonist in existence.


Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 17-18 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating breast cancer cells with thioridazine, does not reasonably provide enablement for treating every and any cancer by administering every single dopamine antagonist in existence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method comprising administering to a subject in need thereof a dopamine antagonist in an amount effective to inhibit growth of cancer cells in the subject, relative to a control.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single cancer by administering any and every dopamine antagonist in existence.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method comprising administering to a subject in need thereof a dopamine antagonist in an amount effective to inhibit growth of cancer cells in the subject, relative to a control. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that while the prior art teaches the use thioridazine (a dopamine antagonist) in inhibiting tumor growth in breast cancer cells (see Yin et al., Molecular Medicine Reports, 2015, Vol. 12, pgs. 4103-4108), nowhere in the specification did applicant demonstrate cell growth inhibition of any cancer or glioblastoma by administering haloperidol or any dopamine antagonist.  Moreover, the examiner reminds applicant that because breast cancer can entail mutations due to various genes such BRCA which is absent in glioblastoma and given that glioblastoma is known to be resistant to treatment, what is applicable to one cancer will not necessarily be applicable to every other cancer in existence. Moreover, the examiner contends that various dopamine antagonists possess contrasting structure and thus possess contrasting chemical and physical reactivity and are thus not equivalent compounds.  Given that applicant has yet to demonstrate inhibition of growth of any cancer, the examiner contends that applicant has yet to enable the breadth of the claims.  
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “any method of use wherein administering an effective amount of any and every dopamine antagonist results in cell growth inhibition of any cancer cell”. While such “inhibition” might theoretically be possible for breast cancer, as a practical matter it is nearly impossible to achieve said inhibition for all possible cancer cells with the same dopamine antagonist compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of any and all dopamine antagonists to inhibition every growth of cancer cells and disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for any compounds, other than example 17 which proposes the use a dopamine antagonist to treat glioma. However, the latter is not corroborated by any working examples and was not tested on glioblastoma or any other cancer.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to colon cancer, for example, having unrelated mechanisms of resistance, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.]

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every dopamine antagonist could be predictably used for inhibiting any cancer cell growth as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yin et al. (Molecular Medicine Reports, 2015, Vol. 12, pgs. 4103-4108).
Yin et al. teach that dopamine receptor antagonist thioridazine inhibits tumor growth in a murine breast cancer model (see abstract).  Yin et al. teach that neuropsychological factors have been shown to influence tumor progression and therapeutic response and thus the study of Yin et al. investigated the effect of dopamine receptor antagonist, thioridazine, on murine breast cancer (see abstract). Importantly, thioridazine was found to reduce tumor growth by 55% (see abstract and fig. 1A, 1B, and 1C and pg. 4107, left col.).  Additionally, Yin et al. teach that thioridazine reduced breast cancer cell apoptosis and inhibited tumor growth as demonstrated by MTT assay (see fig. 2C and pg. 4104, right col. and pg. 4105).  

Accordingly, the teachings of Yin et al. anticipate claims 14 and 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Newsroom (U.C. San Diego Press Releases, March 02, 2014, pgs. 1-3).

Newsroom teaches that the study conducted by Chen et al. indicated that many genes required for glioblastoma growth are also required for dopamine receptor function (see pg. 1).  Newsroom also teaches that abnormal dopamine regulation is associated with various neurodegenerative diseases including Parkinson Disease and thus drugs have been developed to neutralize the effect of dopamine called dopamine antagonists (see pg. 1).  Newsroom teaches Chen and his team tested the effects of dopamine antagonists against glioblastoma and found that these drugs exert significant anti-tumor effects both in cultured cells and mouse models (see pg. 2).  Additionally, Newsroom teaches that these effects are synergistic when combined with other anti-glioblastoma drugs in terms of halting tumor growth and were unexpected (see pg. 2).  Thus, the study aimed to find if the dopamine antagonists could be re-purposed for glioblastoma treatment (see pg. 2).   
Accordingly, the teachings of Newsroom et al. anticipate claim 14.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
10/22/2022





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.